                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN
________________________________________________________________________

AMYIAH COHOON, a minor,
by and through her parents,
Richard Cohoon and Angela Cohoon,

       Plaintiff,
                                                           Case No. 2:20-CV-620-JPS
v.

JOSEPH KONRATH and CAMERON KLUMP,

      Defendants.
________________________________________________________________________

   DEFENDANTS’ BRIEF IN OPPOSITION TO PLAINTIFF’S MOTION FOR
                      PRELIMINARY INJUNCTION
________________________________________________________________________

       Defendants, Sheriff Joseph Konrath and Sergeant Cameron Klump, by and

through their attorneys, hereby submit this Brief in Opposition to Plaintiff’s Motion for

Preliminary Injunction.

                                  INTRODUCTION

       Ms. Cohoon bases her entire argument on an inaccurate version of the facts,

mischaracterizing Defendants’ actions as threats that broadly violated her First

Amendment rights. The critical allegations contained in sworn declarations submitted in

support of Ms. Cohoon’s motion are rebutted by Sergeant Klump’s audiovisual recording

of the incident and demonstrate that she cannot meet her burden of proof because she was

never actually threatened with retaliation for her speech. Moreover, as set forth in

Defendants’ Brief in Support of Summary Judgment being filed concurrently herewith,

Defendants had probable cause to refer Ms. Cohoon for citation for disorderly conduct,

had they chosen to do so. The existence of probable cause is a bar to a claim of First

                                           1

      Case 2:20-cv-00620-JPS Filed 04/24/20 Page 1 of 8 Document 16
Amendment retaliation. For these reasons and those outlined below, the Court should

deny Plaintiff’s Motion for Preliminary Injunction.

                                      ARGUMENT

I.      INJUNCTIVE RELIEF IS A DRASTIC REMEDY THAT SHOULD NOT BE GRANTED AS
        A MATTER OF COURSE

        A.      Standard of Review

        “A preliminary injunction is an extraordinary and drastic remedy, one that should

not be granted unless the movant, by a clear showing, carries the burden of persuasion.”

Goodman v. Illinois Dept. of Fin. and Prof’l Regulation, 430 F.3d 432, 437 (7th Cir.

2005). The purpose of a preliminary injunction is to preserve the status quo pending trial.

See Lawson Prods., Inc. v. Avnet, Inc., 782 F.2d 1429, 1435 (7th Cir.1986). When

confronted with a motion for a preliminary injunction, a district court proceeds in two

distinct phases: a threshold phase and, if necessary, a balancing phase. Girl Scouts of

Manitou Council, Inc. v. Girl Scouts of the United States of America, Inc., 549 F.3d 1079,

1085–86 (7th Cir. 2008). If the Court determines that Plaintiff fails to establish any of the

threshold elements, it must deny the injunction. Id. If, however, the Court finds that

Plaintiff passes the initial threshold, it then proceeds to the balancing phase of the

analysis. Id.

        In the threshold phase, the moving party “must show that it has (1) no adequate

remedy at law and will suffer irreparable harm if a preliminary injunction is denied and

(2) some likelihood of success on the merits.’” ACLU of Ill. v. Alvarez, 679 F.3d 583, 589

(7th Cir. 2012), quoting Ezell v. City of Chicago, 651 F.3d 684, 694 (7th Cir. 2011). In

cases where alleged First Amendment violations are at issue, “the likelihood of success




                                             2

      Case 2:20-cv-00620-JPS Filed 04/24/20 Page 2 of 8 Document 16
on the merits will often be the determinative factor.” Joeiner v. Vill. of Washington Park,

Ill., 378 F.3d 613, 620 (7th Cir. 2004).

         In the balancing phase, the Court weighs the irreparable harm that Plaintiff would

endure without the protection of the preliminary injunction against any irreparable harm

the nonmoving party would suffer if the Court granted the requested relief. Collegians for

a Constructive Tomorrow-Madison v. Regents of Univ. of Wisconsin Sys., 698 F. Supp.

2d 1058, 1066 (W.D. Wis. 2010). In doing so, courts employ a sliding scale approach:

“[t]he more likely the plaintiff is to win, the less heavily need the balance of harms weigh

in his favor; the less likely he is to win, the more need it weigh in his favor.” Id., quoting

Girl Scouts, 549 F.3d at 1086 (internal quotation marks omitted). Crucially, this

balancing process should also encompass any effects that granting or denying the

preliminary injunction would have on nonparties—something courts have termed the

“public interest.” See O’Brien v. Town of Caledonia, 748 F.2d 403, 408–09 (7th Cir.

1984).

         In the context of a First Amendment case, some consideration of public interest is

implicit in addressing the likelihood of success on the merits. Of course, the public has a

strong interest in the vindication of an individual’s constitutional rights. This interest is

also implicated in protecting societal order and providing for public health and safety. See

Barnes v. Glen Theatre, Inc., 501 U.S. 560, 560–61 (1991). “The character of every act

depends upon the circumstances in which it is done.” Schenck v. U.S., 249 U.S. 47, 52

(1919), citing Aikens v. Wisconsin, 195 U.S. 194, 205-206 (1904).

         Because Ms. Cohoon cannot demonstrate some likelihood of success on the

merits, her motion fails in the threshold stage. Further, even if Ms. Cohoon could proceed



                                              3

      Case 2:20-cv-00620-JPS Filed 04/24/20 Page 3 of 8 Document 16
to the balancing phase, her motion still fails because the balance of equities is not in her

favor.

          B.     Plaintiff is Not Likely to Succeed on the Merits

          To obtain preliminary injunctive relief, Ms. Cohoon must demonstrate a

likelihood of success on her claim that Defendants retaliated against her for protected

speech. She must show that she is likely to prevail in establishing every element: 1) that

she engaged in activity protected by the First Amendment; 2) that she suffered a

deprivation that would likely deter future First Amendment activity; and 3) that her

protected activity was a motivating factor in Defendants’ decisions. In cases where

alleged First Amendment violations are at issue, “the likelihood of success on the merits

will often be the determinative factor.” Joeiner v. Vill. of Washington Park, Ill., 378 F.3d

613, 620 (7th Cir. 2004). As Ms. Cohoon recognizes, she must also show that she is

likely to prevail on her arguments about lack of probable cause. (See Dkt. No. 3-1, p. 11-

12.)

          Ms. Cohoon broadly assumes that her social media post was protected speech and

incorrectly claims that she was threatened with citation, arrest, and jail. For all of the

reasons set forth Defendants’ Motion for Summary Judgment, Ms. Cohoon is not likely

to succeed on the merits of any of the elements of her claim and the analysis of her

motion for preliminary injunction ends here.

          C.      The Balance of Equities Weighs Against Plaintiff and in Favor
                  of the Public Interest

          The less likely a plaintiff is to succeed on the merits, the more the balance of

harms must weigh in her favor. Because Ms. Cohoon’s First Amendment rights were not

violated, she is not likely to suffer any irreparable harm if the Court denies her motion for

                                             4

         Case 2:20-cv-00620-JPS Filed 04/24/20 Page 4 of 8 Document 16
a preliminary injunction. More importantly, there exists a substantial governmental

interest in protecting societal order. Barnes v. Glen Theatre, Inc., 501 U.S. 560, 560–61

(1991). States’ police powers are defined as the authority to provide for public health and

safety. See id., citing Paris Adult Theatre I v. Slaton, 413 U.S. 49, 61 (1973); see also

City of Erie v. Pap’s A.M., 529 U.S. 277, 296 (2000). “[I]n the individual versus public

interest assessment, the public interest is entitled to very heavy weight in the measuring

scales.” Choudhry v. Jenkins, 559 F.2d 1085, 1089 (7th Cir. 1977).

       Thus, given the low likelihood of success on the merits of her claims, Ms. Cohoon

bears a high burden of showing that the alleged harm she will suffer in the absence of an

injunction greatly outweighs the harm to the public interest that will result if her motion

is granted. While the loss of First Amendment freedoms is presumed to constitute an

irreparable injury, the Court must balance that harm with the public’s interest permitting

law enforcement to maintain societal order during a global pandemic. Ms. Cohoon’s

request seeks to have the Sheriff of Marquette County and one its sergeants attempt to

continue to perform their law enforcement duties in the midst of a global pandemic while

being subjected to a vague, speculative federal injunction.

       Under Fed. R. Civ. P. 65(d), a preliminary injunction must state its terms

specifically and describe in reasonable detail the act or acts restrained or required. See

Fed. R. Civ. P. 65(d). It is well settled that these provisions are mandatory and “should be

respected.” Brumby Metals, Inc. v. Bargen, 275 F.2d 46, 49 (7th Cir. 1960). If the

enjoined party must engage in guesswork in order to determine if he or she is engaging in

an activity proscribed by the preliminary injunction, the injunction is impermissibly

vague and cannot be enforced. See Patriot Homes, Inc. v. Forest River Housing, Inc., 512



                                             5

      Case 2:20-cv-00620-JPS Filed 04/24/20 Page 5 of 8 Document 16
F.3d 412, 415–16 (7th Cir. 2008). The degree of particularity required depends on the

nature of the subject matter. Ideal Toy Corp. v. Plawner Toy Mfg. Corp., 685 F.2d 78, 83-

84 (3d Cir. 1982) (citing McComb v. Jacksonville Paper Co., 336 U.S. 187, 191–92

(1949)). Additionally, the person enjoined must receive “fair and precisely drawn notice

of what the injunction actually prohibits.” Granny Goose Foods, Inc. v. Brotherhood of

Teamsters, 415 U.S. 423, 443–44 (1974).

       Here, Ms. Cohoon’s requested injunction would not serve to protect any First

Amendment rights because it seeks to prohibit action that did not happen in the past and

has yet to happen in the future, making it impermissibly vague and speculative. Ms.

Cohoon’s requests for relief in her Complaint, (Dkt. No. 1), and Memorandum in Support

of Motion for Preliminary Injunction, (Dkt. No. 3-1), illustrate that Ms. Cohoon does not

seek a specific, enforceable, preliminary injunction to stop an ongoing deprivation of

First Amendment rights, but instead a vague, overly broad order to prohibit unknown

future actions in response to Ms. Cohoon’s unknown future speech activity. On page 14

of her Complaint, Ms. Cohoon asks the Court to issue “[a]n injunction prohibiting

Defendants from citing Amyiah or her parents for disorderly conduct (or any other

crime), arresting them, jailing them, or threatening any of the above, for exercising First

Amendment rights, including on social media.” (Dkt. No. 1.)

       In other words, Ms. Cohoon asks the Court to prohibit Sheriff Konrath and

Sergeant Klump from engaging in acts that black-letter constitutional law already

prohibit. Ms. Cohoon’s request amounts to a request for criminal immunity for future,

unspecified, hypothetical speech acts that would protect not only herself as the named

Plaintiff in this action, but also her parents, who are not named plaintiffs. See City of Los



                                             6

      Case 2:20-cv-00620-JPS Filed 04/24/20 Page 6 of 8 Document 16
Angeles v. Lyons, 465 U.S. 95, 102 (1983) (noting that injunctive relief requires a

plaintiff to demonstrate that they are subject to “continuing, present adverse effects” from

the alleged government wrongdoing). 1 In short, such an order will provide Ms. Cohoon’s

social media speech with no more protection than the law already affords, which fails to

further the public interest in any meaningful way.

        Similarly, page 13 of Ms. Cohoon’s Memorandum in Support of Motion for

Preliminary Injunction “asks this Court to enter a preliminary injunction prohibiting

Defendants from citing Amyiah or her parents for disorderly conduct, arresting them,

jailing them, or threatening any of the above, for future speech about Amyiah’s scare

with COVID-19.” (Dkt. No. 3-1.) Again, this request effectively seeks criminal immunity

on behalf of a named plaintiff and non-plaintiffs for social media postings that have not

yet happened and that ostensibly would be more nuanced than Ms. Cohoon’s earlier

Instagram posting that is at issue in this case. Specifically, Ms. Cohoon plans to post on

social media about her “scare with COVID-19,” while her Instagram post that is the focus

of her lawsuit stated that she had “beaten the coronavirus.” (Dkt. No. 1.) Thus, Ms.

Cohoon seeks to enjoin Sheriff Konrath and Sergeant Klump from citing or arresting her

not only for expressions of speech that have yet to exist, but for expressions of speech

that are of a different substantive nature than that which she alleges was

unconstitutionally restricted. For that reason, Ms. Cohoon’s request for injunctive relief

is not only impermissibly vague, it involves a hypothetical factual scenario that is not on

all fours with the facts of this case.          The public interest would not benefit from a

speculation-based injunction so far removed from the merits of the case.

1
 A review of Mr. Cohoon’s recent Facebook postings show that he is fully willing and able to exercise his
First Amendment rights through social media all without a court order telling him he may do so. (Mills
Decl. Ex. 6.)

                                                   7

       Case 2:20-cv-00620-JPS Filed 04/24/20 Page 7 of 8 Document 16
       In that vein, Ms. Cohoon’s requests for injunctive relief seek to enjoin Sheriff

Konrath and Sergeant Klump from subjecting Ms. Cohoon to criminal process that they

did not subject her to previously. As the evidence in support of Defendants’ Motion for

Summary Judgment shows, Ms. Cohoon was not cited, arrested, jailed, or threatened with

any of the above in relation to the request to remove her Instagram post. Thus, Ms.

Cohoon’s request for injunctive relief seeks not to protect her First Amendment rights but

seeks to immunize her from governmental acts she did not face previously and that she

could only hypothetically or speculatively face in the future. An injunction based on such

speculation could not logically protect Ms. Cohoon’s First Amendment rights from

irreparable, future harm, and thus could not serve the public interest.

                                     CONCLUSION

       Based on the foregoing, Defendants, Joseph Konrath and Cameron Klump,

respectfully request that the Court deny Plaintiff’s Motion for Preliminary Injunction, and

award costs, fees, and such other relief that the Court deems equitable.

       Dated this 24th day of April, 2020.


                                              By:     s/ Sara C. Mills
                                                      SAMUEL C. HALL, JR.
                                                      State Bar No.: 1045476
                                                      SARA C. MILLS
                                                      State Bar No.: 1029470
                                                      CRIVELLO CARLSON, S.C.
                                                      Attorneys for Defendants,
                                                      Joseph Konrath and Cameron Klump
                                                      710 N. Plankinton Avenue
                                                      Milwaukee, WI 53203
                                                      Telephone: 414.271.7722
                                                      Fax: 414.271.4438
                                                      Email: shall@crivellocarlson.com
                                                              smills@crivellocarlson.com



                                             8

      Case 2:20-cv-00620-JPS Filed 04/24/20 Page 8 of 8 Document 16
